J-S20005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT TIMOTHY WATKINS                      :
                                               :
                       Appellant               :   No. 1726 EDA 2019

      Appeal from the Judgment of Sentence Entered December 20, 2018
      In the Court of Common Pleas of Carbon County Criminal Division at
                        No(s): CP-13-CR-0000798-2016


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                          FILED SEPTEMBER 18, 2020

        Appellant, Scott Timothy Watkins, appeals nunc pro tunc from the

judgment of sentence entered following his convictions of simple assault by

physical menace and harassment.1 We affirm.

        The trial court thoroughly summarized the factual history of this case as

follows:

              At approximately 8:30 P.M. on May 14, 2016, [Appellant]
        and Lisa Watkins, his wife, arrived at Sunny Rest Resort, an eighty
        to ninety-acre clothing optional resort located in Franklin and
        Towamensing Townships, Carbon County, Pennsylvania, for the
        opening weekend of the 2016 season. (N.T., 3/6/18, pp.40-41,
        183; N.T., 3/8/18, p.41). During this first weekend of the season,
        which is open to members only, members socialize with one
        another and renew acquaintances. (N.T., 3/6/18, pp.47, 133;
        N.T., 3/8/18, pp.38, 41).


____________________________________________


1   18 Pa.C.S. §§ 2701(a)(3) and 2709(a)(1).
J-S20005-20


           The Resort employs private security who patrol the grounds
     using golf carts. Their duties primarily are to assist members and
     guests and to keep the peace. (N.T., 3/6/18, pp.40, 45, 47, 128,
     133, 161). They are not allowed to carry weapons and they do
     not enforce the law. (N.T., 3/6/18, pp.42-44; N.T., 3/8/18,
     pp.109-110). On this particular date, Christopher Wean and Jason
     Cerkan were working as security guards at the Resort. Each had
     worked there for several years and were known by both
     [Appellant] and his wife. (N.T., 3/6/18, pp.39, 46, 50, 57, 82-83,
     128, 133, 135, 149-50, 154). In fact, [Appellant], who at one
     time had also worked as a security guard at the Resort, helped
     train and familiarize both Wean and Cerkan with their
     responsibilities as a security guard. (N.T., 3/6/18, pp.40-41, 45-
     46, 131, 156; N.T., 3/8/18, p.40).

            At approximately 10:30 P.M. on May 14, 2016, as Wean and
     Cerkan were making their rounds, they spotted [Appellant] and
     his wife at an outdoor deck party. (N.T., 3/6/18, pp.48-49). Both
     were intoxicated. (N.T., 3/6/18, pp.49-50, 134-35, 160, 181,
     184, 187). Mrs. Watkins asked if they would give her a ride to
     her trailer where she wanted to use the restroom and make
     another drink for herself. (N.T., 3/6/18, pp.50, 55-56, 135-36;
     N.T., 3/8/18, pp.49, 118-19). They agreed. At the Watkins’
     trailer, located approximately fifty to a hundred yards from the
     deck party, Mrs. Watkins invited both security guards to come
     inside and offered them some candy. (N.T., 3/6/18, pp.56-57).
     Wean and Cerkan were inside the trailer for approximately three
     minutes and then went outside to wait for Mrs. Watkins before
     returning her to the party. (N.T., 3/6/18, pp.56, 63, 138-39).

           As the two were waiting outside, [Appellant] suddenly drove
     up, parked his vehicle on the road in front of the trailer, slammed
     the door of the vehicle shut, walked directly to the trailer - a
     distance of approximately twenty to twenty-five feet, passing
     Wean and Cerkan along the way and muttering something
     indecipherable as he passed and entered the trailer abruptly,
     slamming the door behind him. (N.T., 3/6/18, pp. 64-66, 77, 139-
     141; N.T., 3/8/18, p.59). Both Wean and Cerkan testified that
     [Appellant] was clearly upset at something. (N.T., 3/6/18, pp.66,
     141).

          Soon after [Appellant] entered the trailer, Wean and Cerkan
     heard [Appellant] screaming at his wife and, through a window,
     Wean saw [Appellant] strike his wife three times in the face.

                                    -2-
J-S20005-20


     (N.T., 3/6/18, pp.66-68). Wean told Cerkan what he saw and
     Cerkan, unsure of what to do, walked up to the trailer door and
     knocked. (N.T., 3/6/18, pp.68-69, 141-143). From inside the
     trailer, [Appellant] yelled, “Are you F’n kidding me?” (N.T.,
     3/6/18, pp.69, 143). Within seconds the door of the trailer flew
     open and Wean watched as [Appellant] drew a loaded handgun
     from his rear waistband and exited the trailer. (N.T., 3/6/18,
     pp.69, 143, 151).1 As this was happening, Cerkan ran to the side
     of the trailer and disappeared. (N.T., 3/6/18, pp.70, 143, 148,
     152).

           1 What later turned out to be a loaded magazine clip,
           but which was unrecognizable by Wean at the time,
           dropped to the ground as [Appellant] was drawing his
           weapon and exiting the trailer. (N.T., 3/6/18, pp.69,
           75, 147; N.T., 3/8/18, p.166). It is unclear whether
           this magazine clip was intentionally removed from the
           handgun by [Appellant] or accidentally became
           dislodged as [Appellant] drew his weapon. (N.T.,
           3/8/18, p.145). What is clear, is that a loaded round
           was in the gun’s chamber when the gun was pointed
           at Wean. (N.T., 3/6/18, pp.115-16, 182-83, 198,
           215-17; N.T., 3/8/18, pp.166-67).

            [Appellant] approached Wean with his pistol drawn and
     pointed at Wean - his left hand cradling the gun from below and
     the trigger finger of his right hand on the trigger. (N.T., 3/6/18,
     pp.69-70, 88, 119; N.T., 3/8/18, pp.135, 171). In response,
     Wean stepped backwards several steps. (N.T., 3/6/18, pp.69, 71,
     76). When [Appellant] reached where Wean was standing,
     approximately ten feet from the trailer, [Appellant] pressed the
     barrel of the pistol against Wean’s left cheekbone, directly beneath
     his eye. (N.T., 3/6/18, pp.69-71, 76-77, 88, 116).               For
     approximately a minute, the two stood facing one another without
     speaking. (N.T., 3/6/18, p.71). [Appellant] then lowered his
     weapon and told Wean to get out, at which point Wean slowly
     backed away from [Appellant], got in the golf cart, and drove
     away. (N.T., 3/6/18, p.72).

          Wean testified that when the pistol was pressed against his
     cheek, he thought he was going to die. (N.T., 3/6/18, pp.72,
     102). Later that same night, after the police were called and
     responded to the Resort, [Appellant’s] 40 caliber handgun was
     recovered where he had placed it on an outside picnic table to the

                                    -3-
J-S20005-20


     left of the trailer without clearing or unloading the gun. (N.T.,
     3/6/18, pp.32, 179, 192-93, 214-15; N.T., 3/8/18, pp.140-41,
     151, 166, 172). One live round was found in the chamber,
     confirming that the gun was loaded at the time it was pointed at
     Wean. (N.T., 3/6/18, pp.182-83, 198, 215-17; N.T., 3/8/18,
     pp.166-67).

            At trial, [Appellant] testified on his own behalf. [Appellant]
     did not dispute that he possessed and pointed his pistol at Wean
     during the commission of this offense, however, [Appellant]
     testified he did so in self-defense. [Appellant’s] testimony to
     support this claim follows.

            According to [Appellant], when twenty minutes had passed
     and his wife, to whom he had been married for less than a year,
     had not returned to the party after leaving with Wean and Cerkan,
     he became concerned and decided to look for her at the trailer.
     (N.T., 3/8/18, pp.36, 49-50, 119-20, 170). As he pulled up in
     front of the trailer, [Appellant] claimed Wean and Cerkan were
     just then exiting the trailer, that Cerkan ran to the side of the
     trailer where he lost sight of him, and that Wean was walking in
     his direction. (N.T., 3/8/18, pp.54-57, 122). [Appellant] testified
     he walked directly from his vehicle to the trailer, that as he passed
     Wean on the way, Wean said, “What’s up?”, and he responded,
     “You tell me,” and that as he walked past Wean, he smelled an
     odor of marijuana. (N.T., 3/8/18, pp.57-58, 75, 123-24, 126).

            Once inside the trailer, [Appellant] testified he saw his wife
     stagger from the bathroom and fall to the floor. (N.T., 3/8/18,
     pp.60-61, 81-82, 128). According to [Appellant], his wife was
     more intoxicated than when she had left the party, and he
     believed she had been drugged. (N.T., 3/8/18, pp.60, 64, 74-75,
     80-32, 128). [Appellant] admitted yelling “What the F’s going on”
     to his wife and anyone who might be standing outside the trailer.
     (N.T., 3/8/18, pp.128-29, 146-47).           It was at this point,
     [Appellant] claimed, he opened the door to make sure Wean and
     Cerkan had left the property. (N.T., 3/8/18, pp.82-84). When he
     did so, he saw Wean standing by the golf cart near the street,
     approximately twenty-five feet away, and yelled several times for
     him to “Get the ‘F’ out of there.” (N.T., 3/8/18, pp.59, 84-85,
     129-30, 132). At first Wean began to walk away, down the street,
     but he then turned and started walking towards [Appellant].
     (N.T., 3/8/18, pp.84-85, 131-33).


                                     -4-
J-S20005-20


            [Appellant] testified he was standing in the trailer doorway
     as he yelled for Wean to leave and never left this doorway during
     the entire incident. (N.T., 3/8/18, pp.85, 90, 129-30). As Wean
     approached him, [Appellant] repeatedly shouted for him to leave,
     but Wean kept getting closer. (N.T., 3/8/18, pp.85-86, 135).
     [Appellant] testified that when Wean was approximately ten or
     fewer feet away, he pulled the gun from the small of his back, held
     it with both hands, and pointed it at Wean, and that he did so
     because he was concerned for his own safety and that of his wife
     - that he thought Wean might be under the influence of drugs,2
     that he thought Wean might be carrying a weapon,3 and that he
     believed Wean was dangerous and prone to violence, Wean having
     once told [Appellant] that he had beaten his pregnant girlfriend
     and been convicted of assault.4 (N.T., 3/6/18, pp.53, 94; N.T.,
     3/8/18, pp.85-87, 90-93, 96, 133, 135, 145-46, 156, 164, 172-
     74). [Appellant] testified he believed Wean was about to attack
     him and only after he drew his pistol and held it with both hands
     pointed at Wean did Wean turn and walk away. (N.T., 3/8/18,
     pp.87, 136, 156-57).        Only then, after Wean had left, did
     [Appellant] admit to leaving the trailer and going outside to make
     sure Cerkan had also left. (N.T., 3/8/18, pp.87, 90, 137, 139,
     158).

           2 Wean denied drinking any alcoholic beverages or
           using any controlled substances that day. (N.T.,
           3/6/18, pp.47-48, 80, 106-107, 134-35, 187).

           3 Wean denied owning or showing any guns to
           [Appellant], and [Appellant] admitted he did not see
           any weapons on Wean. (N.T., 3/6/18, pp.46-47, 107,
           169; N.T., 3/8/18, p.134).

           4 Wean testified that in 2001, when he was eighteen
           years old, he pled guilty to reckless endangerment
           and terroristic threats.     He denied ever telling
           [Appellant] about this incident. (N.T., 3/6/18, pp.78-
           79, 91, 99-100, 108, 113, 115, 120).

            [Appellant] denied being intoxicated and denied ever
     walking up to Wean and placing the barrel of his gun against
     Wean’s cheekbone. He denied having his finger on the trigger and
     testified the safety was on. (N.T., 3/8/18, pp.89-90, 171-72).
     [Appellant] admitted not knowing whether his weapon was loaded
     when it was pointed at Wean, not checking to see whether the

                                    -5-
J-S20005-20


     magazine was in the gun, and not knowing when the clip fell out.
     (N.T., 3/8/18, pp.145, 166-67).

           At the conclusion of jury deliberations, [Appellant] was
     found guilty of simple assault, attempting by physical menace to
     place another in fear of imminent serious bodily injury, a
     misdemeanor of the second degree, 18 Pa.C.S.A. § 2701(a)(3),
     and acquitted of recklessly endangering another person, 18
     Pa.C.S.A. § 2705, also a misdemeanor of the second degree.
     [Appellant] was sentenced on December 20, 2018, to a period of
     imprisonment of no less than six nor more than eighteen months.
     This sentence was within the standard guideline range after
     application of the deadly weapon used sentencing enhancement.
     The court also had the benefit of a presentence investigation
     report at the time of sentencing.

            [Appellant’s] testimony, as indicated, differs materially from
     the Commonwealth’s evidence, not only on what [Appellant] did
     and why, but also on where [Appellant] was located when his
     weapon was pointed at Wean (outside the trailer, in the front yard,
     near the road - as claimed by Wean, or while [Appellant] was
     standing in the doorway of his trailer), on whether the gun was
     loaded or unloaded, and on whether [Appellant] pressed the barrel
     of his gun against Wean’s cheekbone, or simply pointed it at Wean
     from a distance.

Trial Court Opinion, 4/17/19, at 2-10.

     On May 14, 206, Appellant was charged with simple assault and related

crimes. The matter proceeded to a trial in October of 2017, which ended in a

mistrial. Appellant was retried, and on March 9, 2018, a jury convicted him

of simple assault, and the trial court convicted him of the summary offense of

harassment. On December 20, 2018, the trial court sentenced Appellant to

serve a term of incarceration of six to eighteen months for the conviction of

simple assault and to pay a $300 fine for the conviction of harassment.

Appellant filed a timely post-sentence motion. The trial court held a hearing


                                     -6-
J-S20005-20


and denied the post-sentence motion on April 17, 2019. Appellant failed to

file an appeal within thirty days of the date of the order.

      On May 22, 2019, Appellant filed a motion seeking a determination

regarding whether the April 17, 2019 order had been properly served upon

the parties. On June 6, 2019, the parties and the trial court entered into a

stipulation and order permitting Appellant to proceed with a direct appeal nunc

pro tunc. On June 11, 2019, Appellant filed this appeal. Both Appellant and

the trial court complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1. Whether the [trial c]ourt erred in instructing the Jury to
      consider both Force and Deadly Force in its Jury Instruction? The
      jury should only have been given a justification use of force
      instruction. It was also error to allow jurors to choose which
      standard (force or deadly force) to apply.

      2. Whether the [c]ourt erred in applying the Deadly Weapon Used
      Enhancement at Sentencing?

      3. Whether the verdict was against the Weight of the Evidence in
      that Appellant provided credible and compelling evidence that he
      was acting within the law of justification as set forth in
      Pennsylvania statute?

Appellant’s Brief at 4-5.

      Appellant first argues that the trial court erred in instructing the jury

with regard to self-defense. Appellant’s Brief at 11-19. Appellant contends

that the trial court should not have given self-defense instructions for both the

use of non-deadly force and the use of deadly force. Appellant asserts that

the charging of both levels of force permitted the jury to decide the applicable


                                      -7-
J-S20005-20


law and confused the jury regarding which self-defense instruction should be

applied. Id. at 12. Basically, Appellant alleges that the fact that he displayed

a firearm did not amount to deadly force that required the instruction as

requested by the Commonwealth. We disagree.

      In examining the propriety of the instructions a trial court presents
      to a jury, our [standard] of review is to determine whether the
      trial court committed a clear abuse of discretion or an error of law
      which controlled the outcome of the case. A jury charge will be
      deemed erroneous only if the charge as a whole is inadequate, not
      clear or has a tendency to mislead or confuse, rather than clarify,
      a material issue. A charge is considered adequate unless the jury
      was palpably misled by what the trial judge said or there is an
      omission which is tantamount to fundamental error.
      Consequently, the trial court has wide discretion in fashioning jury
      instructions. The trial court is not required to give every charge
      that is requested by the parties and its refusal to give a requested
      charge does not require reversal unless the appellant was
      prejudiced by that refusal.

Commonwealth v. Brown, 911 A.2d 576, 582-583 (Pa. Super. 2006) (citing

Commonwealth v. Thomas, 904 A.2d 964 (Pa. Super. 2006)).

      In our inquiry, we are cognizant that “when evaluating the propriety of

jury instructions, this Court will look to the instructions as a whole, and not

simply isolated portions, to determine if the instructions were improper.”

Commonwealth v. Charleston, 94 A.3d 1012, 1021 (Pa. Super. 2014)

(citation omitted). “The trial court is free to use its own expressions as long

as the concepts at issue are clearly and accurately presented to the jury.”

Commonwealth v. Ballard, 80 A.3d 380, 407 (Pa. 2013) (citation omitted).

The instructions must adequately, accurately, and clearly present the law to




                                      -8-
J-S20005-20


the jury and must be sufficient to guide the jury in its deliberations.

Commonwealth v. Jones, 672 A.2d 1353, 1358 (Pa. Super. 1996).

       We have reviewed the briefs of the parties, the relevant law, the certified

record, and the opinion of the trial court authored by the Honorable Roger N.

Nanovic, President Judge of Carbon County. It is our determination that the

trial court properly held the facts presented during the trial required the

inclusion of both jury instructions. Therefore, we conclude that the opinion of

the trial court correctly and adequately addressed the claim raised by

Appellant. Trial Court Opinion, 4/17/19, at 11-19. Accordingly, we adopt the

trial court’s opinion as our own and affirm on its basis.2

       Appellant next argues that the trial court erred in applying the deadly

weapon used enhancement at sentencing.                   Appellant’s Brief at 19-25.

Appellant asserts that he did not use a deadly weapon, but merely possessed

the firearm.       Appellant claims that the trial court should have applied the

deadly weapon possessed enhancement.

       We observe that a “misapplication of the Sentencing Guidelines

constitutes    a     challenge   to   the      discretionary   aspects   of   sentence.”

Commonwealth v. Archer, 722 A.2d 203, 209 (Pa. Super. 1998) (en banc).

Thus, this Court has regarded challenges to the application of the deadly

weapon enhancement in the Sentencing Guidelines as challenges to the


____________________________________________


2 The parties are directed to attach a copy of that opinion in the event of
further proceedings in this matter.

                                            -9-
J-S20005-20


discretionary aspects of the sentence. See Commonwealth v. Rhoades, 8

A.3d 912, 915-916 (Pa. Super. 2010) (treating allegation that the trial court

erred in applying the deadly weapon enhancement as a challenge to the

discretionary aspects of sentencing).

      “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted). An appellant challenging the discretionary

aspects of his sentence must invoke this Court’s jurisdiction by satisfying a

four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).

      Where an appellant fails to comply with Pa.R.A.P. 2119(f) and the

Commonwealth objects, the issue is waived for purposes of review.

Commonwealth v. Farmer, 758 A.2d 173, 182 (Pa. Super. 2000). However,

a failure to include the Pa.R.A.P. 2119(f) statement does not automatically

waive an appellant’s argument; rather, we are precluded from reaching the

merits of the claim when the Commonwealth lodges an objection to the

                                    - 10 -
J-S20005-20


omission of the statement. Commonwealth v. Roser, 914 A.2d 447, 457

(Pa. Super. 2006) (quoting Commonwealth v. Love, 896 A.2d 1276, 1287

(Pa. Super. 2006)).

      Herein, the first two requirements of the four-part test are met because

Appellant brought a timely appeal and raised the challenge in his post-

sentence motion. However, Appellant failed to include in his appellate brief

the necessary separate concise statement of the reasons relied upon for

allowance of appeal pursuant to Pa.R.A.P. 2119(f). The Commonwealth has

failed to object to this error by Appellant. Therefore, we will not consider the

issue to be waived due to the omission.       Accordingly, we next determine

whether Appellant raises a substantial question requiring us to review the

discretionary aspects of the sentence imposed by the trial court.

      Appellant argues that the trial court abused its discretion by applying

the deadly weapon used enhancement. Appellant’s Brief at 19-25. We have

stated that a challenge to the application of the deadly weapon enhancement

presents a substantial question.    Commonwealth v. Raybuck, 915 A.2d

125, 127 (Pa. Super. 2006).      Therefore, because Appellant has raised a

substantial question, we will address the merits of Appellant’s claim.

      It is undisputed that sentencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion. Commonwealth v. Fullin, 892

A.2d 843, 847 (Pa. Super. 2006). In this context, an abuse of discretion is


                                     - 11 -
J-S20005-20


not shown merely by an error in judgment. Id. Rather, the appellant must

establish, by reference to the record, that the sentencing court ignored or

misapplied the law, exercised its judgment for reasons of partiality, prejudice,

bias, or ill will, or arrived at a manifestly unreasonable decision. Id.

      Appellant argues the trial court should have implemented the deadly

weapon “possessed” enhancement instead of the deadly weapon “used”

enhancement. Appellant believes that the definition of the term “used” is so

overbroad that it renders the definition of “possessed” meaningless.

Appellant’s Brief at 22.      Appellant concedes that the deadly weapon

enhancement is applicable to the facts of this case. Id. However, Appellant

limits his argument to which deadly weapon enhancement, “used” or

“possessed,” is more appropriate. Id. at 24-25.

      The following is the applicable enhancement as contained in the

sentencing guidelines:

      §   303.10.  Guideline          sentence       recommendations:
      enhancements

      (a)   Deadly Weapon Enhancement.

            (1) When the court determines that the offender
            possessed a deadly weapon during the commission
            of the current conviction offense, the court shall
            consider the DWE/Possessed Matrix (§ 303.17). An
            offender has possessed a deadly weapon if any of the
            following were on the offender’s person or within his
            immediate physical control:

                  (i)   Any firearm, (as defined in 42
                  Pa.C.S. § 9712) whether loaded or
                  unloaded,

                                     - 12 -
J-S20005-20


                                           ...

              (2) When the court determines that the offender
              used a deadly weapon during the commission of the
              current conviction offense, the court shall consider the
              DWE/Used Matrix (§ 303.18). An offender has used a
              deadly weapon if any of the following were employed
              by the offender in a way that threatened or injured
              another individual:

                     (i)   Any firearm, (as defined in 42
                     Pa.C.S. § 9712) whether loaded or
                     unloaded[.]

204 Pa.Code § 303.10(a)(1), (2) (emphasis added).

       Before the deadly weapon enhancement can be applied to a guideline

sentence, the sentencing judge must first determine whether the offender

either possessed or used a deadly weapon during the commission of the

current conviction offense. 204 Pa.Code § 303.10(a)(1), (2). See also 204

Pa.Code § 303.9(b) (relating to deadly weapon enhancement sentence

recommendations).        For purposes of the deadly weapon enhancement, the

term “used” is defined to mean that the firearm was “employed by the offender

in a way that threatened or injured another individual.”          204 Pa.Code §

303.10(a)(2).3      Thus, under section 303.10(a)(2), when the trial court

determines that the offender used a firearm during the commission of the




____________________________________________


3  We note that the term “possessed” is statutorily defined to mean that the
firearm was “on the defendant’s person or within his immediate control.” 42
Pa.C.S. § 2154(b).

                                          - 13 -
J-S20005-20


offense, the guideline applies if the offender used the firearm in a way that

threatened or injured another individual.

      In addition, we observe that during the commission of a crime, the

possession of a firearm can escalate to use of the gun.        As we stated in

Commonwealth v. Shull, 148 A.3d 820, 832 (Pa. Super. 2016), “[the

appellant’s] mere possession of a gun transcended to his use of the gun as an

implement of submission and fear when he decided to remove it from under

his clothing and hold it—with finger on trigger—directly above [the victim’s]

face as she lay helplessly under his forcible control.”

      In addressing this claim, the trial court offered the following discussion:

      [Appellant] did not merely possess a firearm. The gun at issue
      was not simply on [Appellant’s] person or within his reach. To the
      contrary, [Appellant] deliberately drew the firearm from his rear
      waistband, held it in both hands, and pointed it directly at Wean.
      Whether he was ten feet away, as claimed by [Appellant], or
      [whether he] pressed the barrel of this weapon against Wean’s
      cheek, as claimed by Wean, and whether the weapon was loaded
      or unloaded, the weapon was unquestionably utilized by
      [Appellant] in the commission of the offense for which he was
      convicted, simple assault, attempting by physical menace to place
      another in fear of imminent serious bodily injury.

Trial Court Opinion, 4/17/19, at 21-22.

      Likewise, our review of the record reflects that during the confrontation

between Appellant and Wean, Appellant pulled a pistol from his back

waistband and approached Wean while holding the handgun with both hands

and his finger on the trigger. N.T., 3/6/18, at 69-71. Appellant then placed

the gun under Wean’s left eye and held it there for nearly one minute. Id.


                                     - 14 -
J-S20005-20


This evidence supports the trial court’s conclusion that Appellant used a

firearm in a way that threatened the victim, and the deadly weapon used

enhancement applies. Thus, the trial court did not abuse its discretion when

it employed the deadly weapon used enhancement of the sentencing

guidelines. Consequently, Appellant’s contrary claim lacks merit.

      Appellant last argues that the verdict was against the weight of the

evidence. Appellant’s Brief at 25-27. Appellant contends that Wean was the

aggressor in the situation and that Appellant believed that Wean had “done

something to his wife based on his wife’s unusual behavior.” Id. at 25-26.

Appellant states that his “testimony and behavior show an intent to control an

uncertain and potentially dangerous situation as opposed to intending to

physically menace Mr. Wean.” Id. at 26. Appellant claims that the verdict of

guilt rendered by the jury is so contrary to the weight of the evidence that it

shocks one’s sense of justice such that his conviction should be reversed and

a new trial ordered.

      In Commonwealth v. Clay, 64 A.3d 1049 (Pa. 2013), our Supreme

Court set forth the following standards to be employed in addressing

challenges to the weight of the evidence:

             A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. Commonwealth v. Widmer, 560 Pa. 308, 319,
      744 A.2d 745, 751-[7]52 (2000); Commonwealth v. Brown,
      538 Pa. 410, 435, 648 A.2d 1177, 1189 (1994). A new trial should
      not be granted because of a mere conflict in the testimony or
      because the judge on the same facts would have arrived at a
      different conclusion. Widmer, 560 A.2d at 319-[3]20, 744 A.2d

                                     - 15 -
J-S20005-20


     at 752. Rather, “the role of the trial judge is to determine that
     ‘notwithstanding all the facts, certain facts are so clearly of greater
     weight that to ignore them or to give them equal weight with all
     the facts is to deny justice.’” Id. at 320, 744 A.2d at 752 (citation
     omitted). It has often been stated that “a new trial should be
     awarded when the jury’s verdict is so contrary to the evidence as
     to shock one’s sense of justice and the award of a new trial is
     imperative so that right may be given another opportunity to
     prevail.” Brown, 538 Pa. at 435, 648 A.2d at 1189.

           An appellate court’s standard of review when presented with
     a weight of the evidence claim is distinct from the standard of
     review applied by the trial court:

           Appellate review of a weight claim is a review of the
           exercise of discretion, not of the underlying question
           of whether the verdict is against the weight of the
           evidence. Brown, 648 A.2d at 1189. Because the
           trial judge has had the opportunity to hear and see
           the evidence presented, an appellate court will give
           the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial
           court’s determination that the verdict is against the
           weight of the evidence.          Commonwealth v.
           Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
           One of the least assailable reasons for granting or
           denying a new trial is the lower court’s conviction that
           the verdict was or was not against the weight of the
           evidence and that a new trial should be granted in the
           interest of justice.

     Widmer, 560 Pa. at 321-[3]22, 744 A.2d at 753 (emphasis
     added).

            This does not mean that the exercise of discretion by the
     trial court in granting or denying a motion for a new trial based on
     a challenge to the weight of the evidence is unfettered. In
     describing the limits of a trial court’s discretion, we have
     explained:

           The term “discretion” imports the exercise of
           judgment, wisdom and skill so as to reach a
           dispassionate conclusion within the framework of the
           law, and is not exercised for the purpose of giving

                                     - 16 -
J-S20005-20


            effect to the will of the judge. Discretion must be
            exercised on the foundation of reason, as opposed to
            prejudice, personal motivations, caprice or arbitrary
            actions.   Discretion is abused where the course
            pursued represents not merely an error of judgment,
            but where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

      Widmer, 560 A.2d at 322, 744 A.2d at 753 (quoting Coker v.
      S.M. Flickinger Co., 533 Pa. 441, 447, 625 A.2d 1181, 1184-
      [11]85 (1993)).

Clay, 64 A.3d at 1054-1055 (emphasis in original). “Thus, the trial court’s

denial of a motion for a new trial based on a weight of the evidence claim is

the least assailable of its rulings.” Commonwealth v. Diggs, 949 A.2d 873,

879-880 (Pa. 2008).

      The trial court addressed the challenge to the weight of the evidence as

follows:

            As is apparent from our recitation of the facts earlier in this
      opinion, the Commonwealth’s evidence was more than sufficient
      to prove these elements and to disprove the claim of self-defense,
      and the evidence to the contrary was not so overwhelming or
      pervasive as to undermine any material conflicts in the evidence
      resolved by the jury.8 In its assessment of the credibility of
      witnesses and the weight it assigned to the evidence before it, the
      jury may well have determined, inter alia, that [Appellant] was
      the initial aggressor and provoked the confrontation with Wean;
      that [Appellant’s] belief that he needed to protect himself against
      Wean was unreasonable in that there was nothing in Wean’s
      conduct to support an objective belief that [Appellant] was in
      imminent and real danger such that any force was justified, much
      less the extent of force actually used;9 or that [Appellant] was
      subject to a duty to retreat which was violated, any one of which
      would provide ample support for the jury’s verdict. That the jury
      chose to accept the Commonwealth’s version of what occurred and


                                     - 17 -
J-S20005-20


      to reject [Appellant’s] claim of self-defense does not shock our
      conscience.10

            8 Indeed, [Appellant] effectively concedes that his
            conduct satisfies the elements of the offense of which
            he was convicted, but claims he was justified in his
            actions, a claim the jury was well within its
            prerogative to disbelieve and reject.

            9 The Commonwealth can negate a self-defense claim
            by proving the defendant “used more force than
            reasonably necessary to protect against death or
            serious bodily injury.” Commonwealth v. Truong,
            36 A.3d 592, 599 (Pa. Super. 2012) (en banc), appeal
            denied, 57 A.3d 70 (Pa. 2012).

            10 In arguing that the verdict was against the weight
            of the evidence, [Appellant’s] argument is premised
            upon weighing only the evidence favorable to
            [Appellant], rather than balancing this against the
            weight of the Commonwealth’s evidence, as required
            by our case law.

Trial Court Opinion, 4/17/19, at 25-26.

      Based upon our complete review of the record, we are compelled to

agree with the trial court’s conclusion that the jury’s verdict was consistent

with the evidence presented. Here, the jury, sitting as the finder of fact, was

free to believe all, part, or none of the evidence against Appellant. The jury

weighed the evidence, discounted Appellant’s claim of self-defense, and

concluded Appellant committed the crime of simple assault. We agree that

these determinations are not so contrary to the evidence as to shock one’s

sense of justice. We decline Appellant’s invitation to assume the role of fact-

finder and reweigh the evidence presented at trial. Accordingly, we conclude




                                    - 18 -
J-S20005-20


that the trial court did not abuse its discretion in refusing to grant relief on

Appellant’s challenge to the weight of the evidence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/20




                                     - 19 -
                                                                                                Circulated 09/03/2020 1244 PM




      IN THE COURT OF COMMON PLEAS OF CARBON COUNTY, PENNSYLVANIA

                                   CRIEINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA

                vs.                                             NO.     798 CR 2016

SCOTT TIMOTHY WATKINS,
                Defendant

Cynthia A. Dyrda-Hatton, Esquire                       Counsel for Commonwealth
Assistant District Attor�ey

Eric Winter, Esquire                                   Counsel for Defendant

                                   EEMJRANDUM OPINION

Nanovic, P.J. - April 17, 2019

       Whether· a defendant acted in self-defense can sometimes be

difficult to determine, particularly when factual disputes exist

over who was          the aggressor,        whether the defendant provoked the

confrontation,         and whether there existed a duty to retreat,                                                   and

becomes even more comp Li ca t ed when the nature of the force used

- whether deadly or non-deadly -                          is   itself in dispute.                           Is        the

threat    to     shoot      another   in    a    vital         part    of    the   body with                           an

openly visible           firearm the       use       of    deadly      or
                                                                                        r-r-

                                                                             non+de ad Ly       ·,          1"--,.1

                                                                                                            ''''"'
                                                                                                            �rce?
                                                                                                       ..   :::--      .. �;"'1
                                                                                                .      ..   -0             \ !

Does it make a difference if the firearm is loaded or· tinl�dedT.:
                                                                                                            _l
                                                                                          ' .....
Should the        jury,       under certain          circumstances,          be i�s�:�c�d 6rt;

                                                                                    �J-i� 18e
                                                                                                                                  )
                                                                                    •          ... -   4               ...
                                                                                           ,
                                                                                                                             __



the    principles        of    self-defense          applicable         to   both                                      of
                                                                                                            _J

deadly     force      and      non-deadly       force,         as     different     rules                       apply

depending on whether the force was deadly or not.

        Here,    Defendant       contends       that when he pointed his handgun

                                            [FN-7-19]
                                                 1




                                                                                                                                      P213 -
at the head of the victim r-e did so in self-defense,                                             to force

the victim,           who he believed was about to harm him,                                to back up,

and that because his intent was to intimidate and threaten the

victim,        not    to     harm        him,    there         was    no    use     of    deadly    force,

whether         the        fire arm        was        loaded         or     unloaded,        and     that,

consequently,              the   jury instr .ic t i on given                 on the      use of deadly

force in self-defense was i� erro�.                                  Defendant further contends

that at sentencing it was error to apply the deadly weapon used,

rather than the deadly weapon possessed,                                    sentencing matrix,         and

that     his    conviction           of     simple           assault       for    putting    another     in

fear of imminent                 serious bodily injury by physical menace was

against the weight of the evidence.

                            FACTUAL AND PROCEDURAL BACKGROUND

        At approximately 8:30 F.M.                           on May 14,          2016,   Scott Watkins,

the Defendant, and �isa Watkins, his wife, arrived at Sunny Rest

Resort,        an     eigh�y        to      ninety-acre              clothing        optional       resort

located        in    Franklin        and Towamensing Townships,                          Carbon    County,

Pennsylvania,          for the operri nq weekend of the 2016 season.                                {N.T.,

3/6I1B r     pp. 4 0-4 1,        1B3 ;    N.T.   r    3 I BI 18,     p . 41) .      During this first

weekend of the season,                     which is           open to members             only,    members

socialize           with     one    another          and      renew        acquaintances.           (N. T.,

3 I 6 I 1 B r pp . 4 7 r 13 3 ; N . T . , 3 I 8 I 18 , pp . 3 8 , 4 1 ) .

        The Resort employs private security who patrol the grounds

using golf carte.                  Their duties primarily are to assist members

                                                     [FN-7-19)
                                                         2




                                                                                                              P214 -
and guests and ::c. keep the peace.                                   (N.T.,        3/6/18, pp.40,                 45,    47,

128,    133,    161).     They are not allowed to carry weapons and they

do not enforce the law.                         (N,1'.,          3/6/18,          pp.42-44;            N.T.,        3/8/18,

pp.109-110). On this partic�lar date,                                        Ch�istopher Wean and Jason

Cerkan were working as security guards at the Resort.                                                            Each had

worked there for several years                             and were known by both Defendant

and his wife.             (N . T .   r    3 I 6 /18 r        PP. 3 9,            4 6,    50 r       57 ,     8 2-8 3,    12 8 ,

133, 135, 149-50, 154).                     In fact, Defendant, who at one time had

also worked as a security guard at the Resort,                                                     helped train and

familiarize both Wean and Cer kan with their responsibilities as

a   security      guard.             (N . T .   1
                                                     :J / 6 / 18 1      pp , 4 0-4 1 r            4 5-4 6,     131,      15 6 i

N.T., 3/8/18, p.40).

        At approximately 10: 30                       P. JI-:.     on May 14,                 2016·,       as Wean and

Cerkan were making their rounds,                                  they spotted Defendant and his

wife at an outdoor deck party.                                    (N , T ,   r   3 / 6 / 18   r    pp , 4 8 - 4 9 ) ,    Both

were    intoxicated.             (N.T.,              .3/6/18,          pp.49-50,                  134-35,       160,     181,

184,    187).     Mrs. Watkins asked if they would give her a ride to

her     trailer     where       she         wanted               to     use        the        restroom           and     make

another drink for herself.                           (N.T.,           3/6/18,           pp.50,         55-56,       135-36;

N.T.,     3/8/18,       pp.49,           118-19).                They agreed.                       At the Watkins'

trailer, located approximately fifty to a hundred yards from the

deck party,        Mrs.     Wat kins                invited both                  security guards to come

inside and offered them some candy.                                              (N.T.,       3/6/18,          pp.56-57).

Wean and Cerkan were inside the trailer for approximately three

                                                      [FN-7-19]
                                                             3




                                                                                                                                  P215 ·
minutes and then went ou t s i de to wait                              for Mrs.          Watkins before

returning her to the party.                       (N . T . ,    3 / 6 / 18 , PP . 5 6,    6 3 , 13 8 - 3 9 ) .

        As the two were waiting outside,                               Defendant          suddenly drove

up,     parked      his     vehicle         on    the       road in        front     of       the        trailer,

slammed the            door    of     the    veh i.c Le        shut,    walked directly to the

trailer            a    (istance        of       approximately             twenty        to        twenty-five

feet1      passing        Wean       and     C.�rkan           along    the     way       and           muttering

something indecipherable as he passed - and entered the trailer

abruptly,        slamming the door behind him.                             (N.T.,        3/6/18,         pp.   64-

66,     77,    139-141;        N.T.,        3/8/18,          p.59).          Both    Wean          and Cerkan

testified that Defendant was clearly upset at something.                                                   (N. T.   I




3 / 6 / 18 I PP , 6 6 r 1 4 1 ) .

        Soon after Defendant entered the trailer,                                     Wean and Cerkan

heard      Defendant          screaming          at    his      wife    and,       through          a window,

Wean     saw     Defendant          strike       his        wife    three      times          in    the     face.

(N.T.,        3/6/18,      pp.66-68).             Wean         told    Ce r ka n    what           he    saw   and

Cerkan, unsure of what to dJ, walked up to the trailer door and

knocked.           (N.T.,      3/6/18,        pp.68-69,            141-143).          From inside              the

trailer,        Defendant           yelled,       "Are       you    F' n     kidding me?"                  (N. T.,

3/6/18,       pp. 69,      143).        Within          seconds        the    door       of    the trailer

flew open and Wean watched as Defendant drew a loaded handgun

from his rear waistband and exited the trailer.                                           (N.T.,          3/6/18,




                                                  (FN-7-19]
                                                        4




                                                                                                                        P216 -
pp. 69 , 143 , 151} . 1              As this was happening, Cerkan ran to the side

of the trailer and disappeared.                                 ( N. T . ,    3 I 6 I 18 , pp . 7 0,          14 3 , 14 8 ,

152) .

          Defendant approached Wean with his pistol drawn and pointed

at Wean - his                left      hand      .:::radling the              gun           from below and the

trigger finger of his right hand on the trigger.                                                     (N. T.,       3/6/18,

PP. . 6 9 - 7 0 ,    88,    11 9 ;    N.T. ,     3 I 8 I 18 ,      pp . 13 5,           1 71 ) .       In     response,

Wean stepped backwards several steps.                                        (N • T .   r    3 I 6 I 18 ,    PP . 6 9,   71,

76).         When          Defendant            reached           where            Wean            was        standing,

approximately ten feet from the trailer,                                           Defendant pressed the

barrel         of    the     pistol        against       Wean' s             left           cheekbone,          directly

beneath his eye.                  (N.T.,    3/6/18, pp.69-71,                      76-77,          88,       116).       For

approximately a minute, the two stood facing one another without

speaking.            (N.T.,       3/6/18,        p. 71).             Defendant                then          lowered      his

weapon         and    told        Wean     to    get    out,         at      which           point          Wean slowly

backed         away        from      Defendant,        got        in     the       golf          cart,        and    drove

away.          (N.T.,      3/6/18, p.72}.

          Wean testified that when the pistol was pressed against his

cheek,        he thought he was going to die.                                       (N • T . r      3 I 6 I 18 ,    pp . 7 2 ,



1  v1hat later turned out to be a loaded magazine clip, but which was
unrecognizable by Wean at the time, dropped to the ground as Defendant was
drawing his weapon and exiting the trailer.     (N.T., 3/6/18, pp.69, 75, 147;
N.T.,   3/8/18,  p.166).     It is unclear whether this magazine clip was
intentionally removed from the handgun by Defendant or accidentally became
dislodged as Defendant drew his weapon. (N.T., 3/8/18, p.145].         What is
clear, is that a loaded round was in the gun's chamber when the gun was
pointed at Wean.       (N.T., 3/6/18, pp.115-16, 182-83, 198, 215-17; N.T.,
3/8/18, pp .166-67).

                                                    [FN-7-19]
                                                          5




                                                                                                                                 P217


                           - --       -   -------------------------------
102).     Later that same night, after the police were called and

responded      to       toe   Resort,              �lE:fendant' s            40   caliber       handgun          was

recovered where he had placed it on an outside picnic table to

the left of the trailer without clearing or unloading the gun.
                                                               -

(N.T.,    3/6/18, pp.32, 179, 192-93, 214-15; N.T., 3/8/18, pp.140-

41,   151,    166,      : 72}.        One 1 i. ve round was found in the chamber,

confirming that the gun was loaded at the ti�e it was pointed at

Wean.        (N •T. ,    3 I 6 I 18 ,      PP . 18 2 - 8 3 ,        19 8 ,     215 -1 7 ;   N.T.   r      3 I 8 I 18 ,

pp.166-67}.

        At trial, Defendant testified on his own behalf.                                               Defendant

did not dispute that he possessed and pointed his pistol at Wean

during       the     commission             of      this           offense,         however,           Defendant

testified he did so in self-defense.                                         Defendant's testimony to

support this claim follows.

        According to Defendant, when twenty minutes had passed and

his wife, to whom he had been married for less than a year, had

not returned to the party after leaving with Wean and Cerkan, he

became concerned and decided to look for her at the trailer.

(N. T.,   3/8/18, pp. 36,               4 9-5(1,.    119-20,            17 0) .     As he pulled Up in

front of the trailer,                     Defendant            claimed Wean and Cerkan were

just then exiting the .trailer,                             that Cerkan ran to the side of

the     trailer      where       he      Lo s ';     sight         of     him,      and     that       Wean      was

walking       in     his      direction.               (N. T.,           3 I 8 I 18 ,   pp. 5 4 - 5 7 ,      122) .

Defendant t.e s t.Lf i.ed he walked directly from his vehicle to the
                                                    [FN-7-19]
                                                        6




                                                                                                                         P218 ·
                                    ,,,�an on th e way,
                that as h e passe d o                                                   Mean s a id ,           "What's
trailer,                                                                                vv



up?'',      and he        responded,         "You       tell me,"               and that         as      he walked

         Wean,       he     smelled       an      c.do r       of     marijuana.               (N.T.,           3/8/18,
past

pp. 57-58, 75, 123-24,                 126}.

         Once      inside       the      trailer,          Defendant              testified            he    saw       his

wife     stagger          from the        bathroom and                 fall       to     the     floor.           (N. T.,

J/8/18,       pp. 60-61, _81-82,             128).         According to Defendant,                           his wife

was more           intoxicated than when                   she had left the party,                               and he

believed she had been drugged.                              (N • T . ,     3 / 8 I 1 8 , pp . 6 0 r      64 ,    7 4 - 7 5 ,.

80-82,       128).        Defendant admitted yelling "What the F's going on"

to     his      wife      and     anyone          who      might           be     standing             outside         the

trailer.           (N.T.,     3/8/18,          pp. 1.28-29,            146-47).             It     was       at      this

point,       Defendani: claimed,                he opened the door to make sure Wean

and      Cerkan      had     Le f t;   the      property.                  (N . T • ,   3 / 8 I 18 ,     pp . 8 2 - 8 4 ) .

When he did so,              he saw Wean standing by the golf cart near the

street,       approximately twenty-·five                         feet away,             and yelled several

times        for    him to        "Get    the      · F'        out    of there."                 (N.T.,         3/8/18,

pp.59,       84-85,       129-30,        132).          At first Wean began to walk away,

down the street,                but he then turned and started walking towards

the Defendant.               ( N . T . , 3 / 8 / 1 l3 r pp . 8 4 -8 5, 131- 3 3) .

         Defendant testified he was standing in the trailer doorway

as     he     yelled        for    Wean      to     leave            and    never        left      this         doorway

during the entire incident.                             (N.T.,        3/8/18,           pp.SS,         90,      129-30).

As Wean approached him,                      Defendant repeatedly shouted for him to

                                                     [FN-7-19)
                                                           7




                                                                                                                                P219 -
leave,     but Wean kept getting closer.                        (N . T . ,   3 / 8 / 18 ,   pp . 8 5 -8 6,

135) .     Defendant testified that when Wean was approximately ten

or     fewer   feet   away,    he pulled          the    gun      from the           small      of     his

back, held it with both hands, and pointed it at Wean,                                       and that

he did so because he was concerned for his own safety and that

of his wife - that he thought Wean might be under the influence

of drugs,2 that he thought Wean might be carrying a weapon,3 and

that he believed Wean was dangerous and prone to violence, Wean

having     once     told     Defendant     that         he   had· beaten             his     pregnant

girlfriend and been convicted of assault.4                            (N.T., 3/6/18, pp.53,

94;    N.T.,   3/8/18,       pp.85-87,    90-93,         96,     133,        135,    145-46.,         156,

164,     172-74).     Defendant testified he believed Wean was about to

attack him and only after he drew his pistol and held it with

both hands pointed at Wean did Wean turn &nd walk away.                                             (N. T.,

3/8/18,     pp.87,    136,     156-57).       Only then,             after Wean had left,

did Defendant admit to leaving the trailer and going outside to

make sure Cerkan had also left.                    (N • T • ,    3 / 8 / l B , pp . 8 7 ,    90 ,     13 7 ,

139, 158).




2  Wean denied drinking any alcoholic beverages or using any controlled
substances that day.    (N.T., 3/6/18, pp.47-49, 80, 106-107, 134-35, 187).
3  Wean denied owni.lg or showing any guns to Defendant, and Defendant admitted
he did not see any weapons on Wean.      (N,T., 3/6/19, pp.46-47, 107, 169; N.T.,
3/8/18, p.134),
� Wean testified that in 2001, when he was eighteen years old, he pled guilty
to reckless endangennent and terroristic threats.         He denied ever telling
Defendant about this incident.       (N,T., 3/6/18, pp. 78-79, 91, 99-100, 108,
113, 115, 120).

                                          [FN-7-19]
                                              a



                                                                                                               P220 ·
        Defendant denied being intoxicated and denied ever walking

up    to     Wean   and    placing     t r.e    barrel           of   his    gun    against Wean' s

cheekbone.          He     denied      having            his    finger      on    the     trigger     and

testified the safety was on.                      (N.T.,         3/8/18,     pp.89-90,        171-72).

Defendant       admitted         not   knowing            whether     his        weapon    was   loaded

when it was pointed at Wean,                         not checking to               see whether the

magazine was in the gun,               and not knowing when the clip fell out.

(N.T., 3/8/18, pp.145, 166-67).

        At    the    conclusion        o:      jury        deliberations,            Defendant        was

found guilty of simple assault, attempting by physical menace to

place      another        in    fear   of      imminent           serious        bodily     injury,     a

misdemeanor of the second degree, 18 Pa. C. S. A. § 2701 (a) ( 3), and

acquitted of recklessly endangering another person,                                       18 Pa.:.S.A.

§    2705, also a misdemeanor of the second degree.                                      Defendant _was

sentenced on December 20,                   2018,         to a period of imprisonment of

no less than six nor more than eighteen months.                                         This sentence

was within the standard guideline range after application of the

deadly weapon used s errt enct.nq enhancement.                              The court also had

the benefit of a presentence investigation report at the time of

sentencing.

        Defendant's            testimony,       as        indicated,        differs         materially

from the Commonwealth's evidence, not only on what Defendant did

and why, but a:so on where Defendant was located when his weapon

was pointed at            Wean     (outside       the          trailer,     in     the    front yard,

                                               [FN-7-19]
                                                     9




                                                                                                            P221 -
near       the    road          as    claimed        by        Wean,     or    while    Defendant         was

standing in the doorway of his trailer), on whether the gun was

loaded or unloaded, and on whether Defendant pressed the barrel

of his          gun against          Wean' s    cheekbone,             or simply pointed it                at

Wean from a distance.

          Defendant requested a jury instruction for self-defense by

use of non-deadly force.                      'I'h e Cornmcnwe e Lt.h z e que st ed that if the

jury were instructed on self-defense,                                  the instruction should be

that given with respect to the use of deadly force.                                         Because the

facts could support either.                     depending on what evidence the jury

accepted as            true,        both    ir.structions           were      given with the             jury

instructed that they would have to determine whether or not the

gun       was    loaded       and     where     Defendant              was    standing      (inside        or

outside         the    trailer)        when     the        gun    was       pointed    at   Wean.          In

Defendant's            post-sentence           motion          filed     on    December      31,        2018,

Defendant claims               this was        error and that                 even    if the gun was

loaded,          it    was     not     used      as        a     deadly       weapon,       but    simply

brandished with the intent to intimidate Wean,                                       not to harm him.

In    a    similar          vein,     Defendant            claims      we     erred    by    sentencing

pursuant to the deadly weapon used rather than the deadly weapon

possessed enhancement.                     Finally, Defendant requests a new trial,

contending            the    jury's        verdict     was       aqa Lns t;    the     weight      of    the

evidence.



                                                [FN-7-19)
                                                      10




                                                                                                                P222 -
                                                        DISCUSSION

        1.        Instructing on thE Use of Deadly and Non-Deadly Force
                  in Self-Defense �fj1en a Genuine Factual Issue Exists as
                  to Which was Used

        self-defer.se,             also       known          as    j usti fi cation,             recognizes       the

common sense principle that a person can protect himself against

the unlawful use of force by another provided the level of force

used by him is              not;      d i s pr op )rtiorate              to the level of force used

against him.             This princip:e is codified in Section 505 of the

Crimes code.             18 Pa.C.S.A.              §    505.            Section SOS(a)            of the Crimes

Code applies to self-defense generally.                                        Commonweal th v.             Childs,

142     A. 3d       823,        829      (Pa.          2016).              Section           505 (b) (2)        deals

specifically with the use of deadly force in self-defense.                                                      Id.

        As    a    general         rule,        an      individual             is     justified            in   using

force    upon       anc t ne r        person       °''when         the     actor          believes     that      such

force    is       immediately            necessary                for    the     purpose         of   protecting

himself against the use of unlawful force by such other person

on the present occasion."                            18      Pa.C.S.A.           §   505(a).          The use of

deadly force is justified only if the actor believes                                                   that such

force is immediately necessary to protect himself against death

or serious bodily injury. 18 Pa.C.S.A. § 505(b).

        To    justify           the     use     of        deadly          force,          the    evidence       must

establish          three        elements:          "(a)           that     the       defendant        reasonably

believed          that     he    was     in     imminent                danger       of    death      or    serious

bodily       injury        and     that       it       was        necessary          to    use    deadly        force

                                                       [FN-7-19]
                                                           11




                                                                                                                        P223 ·
against the victim to prevent such harm;                                      {bl    that the defendant

was free from �ault in provoking the difficulty which culminated

in the     [use of such force]:                         and      (c)    that the defendant did not

violate        any duty      to        retreat:."         Commonweal th             v.     Mouzon,    53 A. 3d

738,    740     (Pa.     2012)         (c i t a t i.ons        and      quotation         marks     omitted) .5

The     requirement          of        a     reasonable                be:ief       encompasses        both    a

subjective        and       objective             c ompo ne rrt :       the     defendant          "must   have

acted out of an honest, bona fide belief that he was in imminent

danger" and suet belief mu s t; be objectively reasonable in light

of the facts as             they appear to the defendant.                                   Mouzon,    ia.    at

752    (citation and quotation marks omitted). nwhether a defendant

acts     out    of     an    honest,          bona        fide         belief       and    whether     such    a

belief was reasonable,                     are issues properly resolved by the trier

of fact."            Commonwealth ':.               Po r o z ,     698 A.2d         640,    646     (Pa.Super.

1997)    (citation omitted).

        "A jury charge on self-defense must be given upon request

where    the     jury would                have     a    possible         basis       for    finding       self-

defense."        Corrunonwealth v.                 Bailey,         471 A.2d 551,            553     (Pa.Super.

1984).         "If    there       is       evidence presented that                         could    support    a

claim of self-defense,                     it is up to the fact-finder to pass upon


5 "[A] s an evidentiary matter, . . . when self-defense is properly at issue,
evidence of the victim's prior convictions involving aggression may be
admitted, if probative, either I l) to corroborate the defendant's alleged
knowledge of the victim's violenc character, to prove that the defendant was
in reasonable fear of danger, oz (2) as character/propensity evidence, as
indirect evidence tnat the victirt was in fact the aggressor." Mouzon, 53 A. 3d
at 741.

                                                     [FN-7-19)
                                                          12




                                                                                                                   P224 -
its credibility and therefore it is improper for a trial court

to    exclude        such        consideration              by    refusing          a    charge          thereon."

Commonweal th v.                Bailey,      4 71 A. 2d at 553.                  When the elements of

self-defense           are        met       and     accepted           by     the        fact-finder,            the

defense "justifies" what wcu l d otherwise be criminal conduct on

the   part      of     the        defendant,          and        the       result       is     an    acquittal.

Mouzon, 53 A.3d at 751.

        When     the        evidence,             from      whatever           source,           justifies         a

finding of self-defense,                      "the burden is upon the Commonwealth to

prove    beyond        a        reasonable          doubt         that       the    defendant             was    not

acting in self-defense."                          t!�·uzon,      53 A. 3a at 7 4 0              (citation and

quotation marks omitted).                     "The Commonwealth sustains that burden

of    negation         if        it    proves        any         of    the       following:           that       the

fdefendant]       was no t            free    from fault in provoking or                             continuing

the difficulty which resulted in the                                   [use of such force];                     that

the     [defendant�             did     not       zeasonably           believe           that       he    was     in

imminent danger of death or great bodily harm,                                            and that it was

necessary       to         [use        such        force]         in       order        to     save       himself

therefrom; or that the                      [defendant] violated a duty to retreat or

avoid the danger."                    Id.    at 740-41           (citation and quotation marks

omitted).        "If        the       Commonwe aLt.h          establishes               any    one       of   these

three elements beyond a reascnable doubt,                                    then the conviction is

insulated       from        a    defense       challenge              to   the     sufficiency of               the

evidence       where       self-protection               is      at    issue."               Commonweal th       v.

                                                    [FN-7-19]
                                                       13




                                                                                                                       P225 -
Burns,      765 A.2d 1144,          1149       (Pa.Super. 2000),           appeal denied, 782

A.2d 542 (Pa. 2001).

       As    pertains        to    this        issue,       Defendant      argues       first      that

whether      or not the pistol                 he pointed at Wean was                loaded,        his

actions       did     not        constitute        the      use     of     deadly       force      and,

therefore,      it was error for the court to instruct the jury on

the elements of self-defense when deadly force is involved.                                          As

the court understands Defendant's position,                               unless the evidence

established that it was Defendant's conscious intent to actually

cause death or serious bodily injury,                             the mere pointing of his

weapon at Wean,            whether loaded or unloaded,                     and whether or not

pressed against wean's cheekbone, was at most a nshow of force,n

what Defendant describes as "brandishingu in his brief,                                       and not

the    use     of    deadly        force.           Interrelated           to    this     argument,

Defendant claims it was error for the court to instruct the jury

on the       elements       of sel £-defense            for both the use of force                    as

permitted in 18 Pa.C.S.A.                  §    505(a)      and the use of deadly force

as    permitted       in    18    Pa.C.S.A.        ss    505(b) (2),        (2.1),      and     {2.2),

since this          could    only    confuse        the      jury    in    its   review       of    the

evidence and which instruction to apply.

       Chapter 5 of the Crimes Code entitled "General Principles

of    Justification"         contains          a   definitional           section    wherein the

term "deadly force" is defined as



                                                [FN-7-19)
                                                   14




                                                                                                          P226
             Force which, under the circumstances in which it
             is used, is readily capable of causing death or
             serious bodily injury.

18   Pa.C.S.A.        s      501     ( Definitions) .           Here,       as     previously

described,     Defendant           pressed   the       barrel    of     a    loaded       pistol

against Wean's left cheekbone directly beneath his eye and held

it there for approximately a minute.                      Defendant was intoxicated

and minutes earlier was furious as he walked from his vehicle to

his trailer.        (N.T.,     3/6/18,    p.66).        This evidence,           if accepted

by   the    jury,     clearly        demonstrated        the    use     of       force     under

circumstances        "readily        capable      of    causing       death       or     serious

bodily injury."

      Defendant contends that the word "use" in the Crimes Code's

definition of "deadly force" is ambiguous and that to correctly

interpret    the     meaning        of   "deadly       force"   we    should       adopt     the

definition given in Section 3.11 of the Model Penal Code which

provides as follows:

             (2) "deadly force" means force that the actor
             uses with the_purpose of causing or that he knows
             to create a substantial risk of causing death or
             serious   bodily  injury.    Purposely firing a
             firearm in the direction of another person or at
             a vehicle in which another person is believed to
             be constitutes deadly force.    A threat to cause
             death or serious bodily injury, by the production
             of a weapon or otherwise, so long as the actor's
             purpose is limited to creating an apprehension
             that he will use deadly force if necessary, does
             not constitute deadly force.
                                                                                                     ,,
Model Penal Code, Section 3.11 (Definitions).


                                          [FN-7-19)
                                             15




                                                                                                   P227 -
        The   simple         answer          to        Defendant's              argument          is    that       while

Pennsylvania's             Crimes       Code           is     in     large       part     derived            from the

Model     Penal        Code,       the        Model               Penal        Code     was       never       adopted

verbatim as the Penal Code for this Commonwealth,                                                 and there are

clear differences between the two.                                         As    is     evident,         while       the

Model Penal Code definition for "deadly force" concentrates on

the     intent        of    the    actor           to       actually            cause    death          or    serious

bodily injury,             the definition in the Crimes Code focuses on the

danger posed by the actor's conduct and whether it is "readily

capable of causing death or serious bodily injury.u                                                     Given this

difference            in    the        actual               language            enacted       by        our        state

legislature           in     defining              the        term        "deadly         force",            and     the

principle that "[w]hen the words of a statute are clear and free

from all ambiguity,                the letter of it is not to be disregarcied

under     the      pretext         of        pursuing              its         spirit,u       1        Pa.C.S.A.       §

1921 (b),        we        have        no     difficulty                  in      concluding             that        the

Commonwealth's             evidence,          if accepted by the                        jury,          supported a

fin ding of the use of deadly force by Defendant against Wean.

Cf.     Commonwealth          v.       Mayfield,              585 A.2d           1069,        1077       (Pa.Super.

1991)     (en bane)          (finding that the mere brandishing of a                                               knife

during     the     course         of    a     fight          in     anticipation              of using          it    in

self-defense constituted the use of deadly force); Commonwealth

s:    _Gonzales,       483 A.2d             902,       904        (Pa.super.          1994)       (holding that

the mere        act of pointing                    a    gun at            an    individual,            even     if no

                                                       (FN-7-19)
                                                             16




                                                                                                                           P228 ·
attempt is made to shoot,                    constitutes an assault to which the

defendant was entitled to raise the issue of self-defense) .6

        Defendant       complains       as      well that          we    erred     in    instructing

the     jury on the          elements      of    self-defense            applicable both when

deadly force :is used and when non-deadly force is used by the

defendant.           What Defendant fails to appreciate is that at the

time     the       jury was       instructed,          whether      the     gun    was       loaded    or

unloaded when pointed at                 Wean         was    as    yet    undetermined by             the

jury,     either           finding     being           consistent         with      the        evidence

presented and the jury's right to accept all,                                 none,       or some of

the     evidence       presented       by       the     Com.monwealth.            Commonwealth         v.

Mayfield, 585 A.2d at 1071.                     If the gun was loaded, self-defense

by use of deadly force was at issue;                              if unloaded,          the question

before    the       jury    was    Defendant's           justification            for    the    use of

non-deadly          force.         Given        these        circumstances,             to     properly

evaluate           Defendant's       claim       of         self-defense          based        on     its

determination of whether Defendant employed deadly or non-deadly

force,        it     was     necessary          that         the     jury     be        given       both

instructions.

        "In charging a jury,               it    is the primary duty of the trial

judge    to    clarify        issues    so      that        the    jury may        understand         the




�In so describing the holding in Gonzales, the court in Mayfield further noted
that implicit in this holding is that the mere pointing of the gun
constituted an act of using deadly force. 585 A,2d at 1077.

                                             [FN-7-19)
                                                  17




                                                                                                            P229
questions to be resolved."         Commonwealth v.       Mayfield,     585 A. 2d

at   1075)   (citation and quotation marks omitted).             "As a general

rule   the    trial   court   should   instruct    the    jury    on   the   law

applicable to the facts of the case before it and should charge

only on those points and issues which arise out of the evidence

and arguments presented."        Id.      Instructions which "as a whole

[are] inadequate or not clear or [have] a tendency to mislead or

confuse rather than clarify a material issue" constitute grounds

for a new trial.        Passarella v .     Grumbine,   87 A.3d 285,      296-97

(Pa. 2014),

       Before instructing the jury on the elements of self-defense

applicable when deadly force and when non-deadly force is used,

the following preliminary instruction was given:

               Now, I want to go to the issue of belf-defense.
             The Defendant has raised the issue of whether he
             acted in self-defense when he pointed his firearm
             at the alleged victim, Christopher Wean.      Self-
             defense is called justification in the law of
             Pennsylvania.    If the Defendant's actions were
             justified, you cannot find him guilty beyond a
             reasonable doubt.   Since the Commonwealth has the
             burden of proof in this case, the Commonweal th
             must prove to you beyond a reasonable doubt that
             the Defendant did not act in justifiable self-
             defense, and the z'u Le s differ in self-defense as
             to whether the force used was deadly force or
             non-deadly force.
               The first matter that you must consider in
             deciding whether the Commonwealth has met its
             burden in this regard is what kind of force the
             Defendant used at the time of this incident.
             There are two kinds, deadly and non-deadly, The
             Commonwealth claims that deadly force was used by
             the Defendant and it must prove that claim beyond

                                   (FN-7-19'.
                                       18




                                                                                   P230 -
                  a reasonable doubt, so I first want to instruct
                  you on self-defense with respect to deadly force.
                    For purposes of this instruction, the use of
                  deadly force is such force that under the
                  circumstances in which it is used is readily
                  capable of causing death or serious bodily
                  injury.    In order to meet that definition, in
                  this case, the Commonweal th needs to prove that
                  there was, in fact, a cartridge in the chamber of
                  this firearm.   If the gun was unloaded or did not
                  have a cartridge in the chamber, then it was not
                  necessarily readily capable of causing death or
                  serious bodily injury.

                                                  *     *     *
(N.T., 3/9/18, pp. 76-77).

        This          instruction,     together             with     the      entirety      of     the

instructions when read as a whole, clearly explained to the jury

the     reason why both instructions                        on justification were given.

This approach to giving both instructions is recognized as well

in the current standard jury instructions when a genuine issue

exists        regarding the        nature     of       the        force    used.      See   Pa. SSJI

(Crim)       §   9.501 (2012), Subcomrnitee Note.

        2.        Applicability of Deadly Weapon Used Enhancement for
                  Sentencing

        Defendant next            contends that we abused our                      discretion in

the      sentence          imposed,      applying             t.he        deadly   weapon         used

enhancement,             rather       than        the        deadly          weapon      possessed

enhancement. This claim raises a challenge to the discretionary

aspects          of   sentencing which,           to    be        reviewed,    requires,         inter

alia,        that      Defendant     raise    a        substantial          question     that     the


                                             (FN-7-19]
                                                  19




                                                                                                         P231 -
sentence appealed from is not appropriate under the Sentencing

Code.     See Commonwealth v. Kneller, 999 A.2d 608, 613 (Pa.Super.

2010)    (en bane)        (" [A] challenge to the application of the deadly

weapon        enhancement          implicates          the    discretionary           aspects      of

sentencing."),            appeal       denied,          20     A. 3d      485     (Pa.        2011) ;

Commonwealth         v.     Allen,     24    A.3d        1058,     1064     (Pa.Super.         2011)

(noting       the    need     to     raise    a        substantial        question       before     a

discretionary aspect of sentencing will be reviewed).                                      Such a

question is raised when the deadly weapon used enhancement is

applied.        Commonwealth v.             Tavarez,         174   A.3d    7,    10    (Pa.Super.

2018), appeal denied, 189 A.3d 385 (Pa. 2018).

        The      Sentencing          Guidelines              explain       the        "use"       and

"possession" deadly weapon enhancements as follows:

                (a) Deadly Weapon EHhant..:ement.

                    (1) When the court determines that the offender
                    possessed a deadly weapon during the commission
                    of the current conviction offense, the court
                    shall consider the OWE/Possessed Matrix (§
                    303.17(a)}. An offender has possessed a deadly
                    weapon if any of the following were on the
                    offender's person or within his immediate
                    physical control:

                      (i)      Any firearm, (as defined in '12 Pa.C.s.
                      §     9712) whether loaded or unloaded, or

                      (ii)   Any dangerous weapon (as defined in 18
                      Pa.C.S. § 913), or

                      (iii) Any      device,     implement,     or
                      instrumentality designed as a weapon or
                      capable of producing death or serious bodily
                      injury where the court determines that the

                                             [FN-7-19]
                                                  20




                                                                                                        P232 ·
                    offender intended to use the weapon                              to
                    threaten or injure another individual.

                (2) When the court determines that the offender
                used a deadly weapon during the commission of
                the current conviction offense, the court shall
                consider the OWE/Used Matrix (§ 303 .17 (b)) . An
                offender has used a deadly weapon if any of the
                following were employed by the offender in a
                way   that   threatened   or   injured    another
                individual:

                    (i)    Any firearm, (as               defined in 42 Pa.c.s.
                    § 9712) whether loaded               or unloaded, or

                    (ii) Any dangerous weapon (as defined in 18
                    Pa.c.s. § 913), or

                    (iii) Any      device,    implement,                             or
                    instrumentality capable of producing                          death
                    or serious bodily injury.

204 Pa. Code    §   303 .10.     As expressly stated in this section, the

deadly weapon used enhancement applies when the offender uses

any firearm (whether loaded or unloaded) in a way that threatens

or injures the victim while committing the particular offense.

See,    e.g., Commonwealth v. Shull,                148 A.3d 820,          832    (Pa.Super.

2016)    (concluding that defendant's                    "mere possession of a            gun

transcended to his use of the gun" when he removed the gun from

under    his   clothing        and    pointed       it    at    victim's      face    during

attempted      robbery).       "The    trial      court        may   not     disregard     an

applicable      enhancement           when        determining         the        appropriate

sentencing ranges."            Tavarez, 174 A.3d at 10.

        Here, Defendant did not merely possess a firearm.                            The gun

at   issue was      not   simply on Defendant's person                      or within his
                                        [FN-7-19)
                                             21




                                                                                                P233 ·
reach.         To     the       contrary,      the    Defendant       deliberately drew                the

firearm from his                 rear    waistband,          held    it     in both          hands,    and

pointed it directly at Wean.                         Whether he was ten feet away,                      as

claimed        by    Defendant,          or    pressed       the     barrel       of    this        weapon

against Wean's cheek, as claimed by Wean, and whether the weapon

was loaded or unloaded,                      the weapon was unquestionably utilized

by Defendant in the commission of the offense for which he was

convicted,           simple       assault,       attempting          by   physical           menace     to

place        another       in    fear of       imminent      serious        bodily injury.              18

Pa.C.S.A.       s    2701(a) (3).             See also Commonweal th v.                 Hopkins,       747

A.2d 910,           914-15       (Pa.Super.      2000}       (observing that a               factfinder

is entitled to infer that a victim will be placed in mortal fear

when a defendant visibly brandishes a firearm).

        3.      VerdiL-i.. Supported by the Weight of the Evidence

        Defendant's final claim of error is a motion for new trial

on the        basis     that      the    verdict       was    against       the    weight        of the

evidence.            Since       "(t]he       fact-finder,          while    passing          upon     the

credibility           of        witnesses       and    the     weight        of        the     evidence

produced, is free to believe all, part or none of the evidence,u

this    is an extremely hard                    standard to meet.                 Commonwealth          v.

Tielsch,       934     A. 2d     81,    94     (Pa. Super.     2007),       appeal denied,             952

A.2d 677 (Pa. 2008).

       "A      new    trial       should       not    be     granted      because        of     a     mere

conflict in the testimony or because the judge on the same facts

                                                (FN-7-19]
                                                    22




                                                                                                             P234 -
would have arrived at a different conclusion." Commonweal th '\{.;.

Clay,    64 A.3d 1049,          1055     (Pa.     2013).       "A verdict is against the

weight of        the     evidence       where certain           facts     are    so    clearly of

greater weight that to ignore them or to give them equal weight

with all the facts is to deny justice."                             Commonwealth v. Lyons,

833     A.2d    245,      258   (Pa.Super.          2003)      (quoting         Commonwealth    v.

Widmer,      7'14    A.2d   745,        751-52     (Pa.      2000)),      appeal      denied,   879

A.2d 782        (Pa. 2005).      "It has often been stated that a new trial

should be awarded when the jury's verdict is so contrary to the

evidence as to shock one's sense of justice and the award of a

new     trial       is   imperative       so     that       right   may     be    given   another

opportunity to prevail." Commonwealth v.                            clay,    64 A. 3d at 1055

(citation and quotation marks omitted).

        In     Commonwealth        v.    Cash,      137      A.3d   1262     (Pa.     2016),    the

Pennsylvania Supreme court stated:

                The decision to grant or deny a motion for a new
                trial based upon a claim that the verdict is
                against the weight of the evidence is within the
                sound discretion of the trial court. Thus, "the
                function of an appellate court on appeal is to
                review the trial court's exercise of discretion
                �ased upon a review of the record, rather than to
                consider de nova the underlying question of the
                weight of the evidence." An appellate court may
                not overturn the trial courtts decision unless
                the trial court "palpably abused its discretion
                in ruling on the weight claim." Further,       in
                reviewing a challenge to the weight of the
                evidence, a verdict will be overturned only if it
                is "so contrary to the evidence as to shock one's
                sense of justice."


                                                [FN-7-19}
                                                    23




                                                                                                      P235 -
    Commonwealth        v.        Cash,       137        A.3d    at        1270     (internal         citations

    omitted).     A trial court's determination that a verdict is not

    against    the weight of the evidence or against the                                            interest of

    justice is "one of the least assailable reasons" for denying a

    new trial.    Commonwealth v.                   Clay,       64 A. 3d at 1055                (citation and

quotation marks omitted).

         The     elements           of        the    simple           assault           offense       of      which

Defendant was convicted are                          (1)       that Defendant attempted to put

Wean      in     fear        of     imminent             serious        bodily          injury;       (2)      that

Defendant did so by the use of "physical menace";                                               and    ( 3)    that

Defendant's         conduct              in     this          regard        was     intentional.                See

Pa.SSJI(Crim)            §        15.27010           (2006);          see        also     Commonwealth           v.

Barnett, 384 A.2d 965,                    967-68          (Pa.Super.         1978).          With respect to

Defendant's        claim           of     self-defense,                it    was        for     the    jury      to

determine        whether            Wean       was        the     aggressor             as     contended         by

Defendant,        whether           Defendant            was     free       of    provocation,          whether

Defendant's         belief           that           he     was        in     danger           was     real      and

reasonable,        whether           Defendant            used deadly              or    non-deadly           force

and     whether     Defendant's                use       of     such       force    was       reasonable         or

excessive under the circumstances,                                and whether Defendant had a

duty to retreat, including where the assault occurred.7


7
  "In cases not involving deadly force, there is no legal duty to retreat,
Commonwealth v. Pollino, 467 A.2d 1298, 1300 (Pa. 1983).    When deadly force
is involved, a duty to retreat eKists when "the actor knows that he can avoid
the necessity of using such force with complete safety by retreating, eKcept
the actor is not obliged to retreat from his dwelling or place of work .. , , "

                                                     [FN-7-19]
                                                          24




                                                                                                                      P236 -

          ---- ---            ---------------------------------
        As is apparent from our recitation of the facts earlier in

this     opinion,        the     Conunonwealth's               evidence           was    more        than

sufficient to prove these elements and to disprove the claim of

self-defense,          and     the    evidence          to     the    contrary          was    not     so

overwhelming or pervasive as to undermine any material conflicts

in the evidence resolved by the jury.8                              In its assessment of the

credibility       of    witnesses           and    the       weight     it        assigned     to     the

evidence before it,              the jury may well have determi.ned,                                inter

alia, that Defendant was the initial aggressor and provoked the

confrontation with Wean; that Defendant's belief that he needed

to protect himself against Wean was unreasonable in that there

was    nothing in Wean' s             conduct          to support       an objective belief

that Defendant was             in imminent and real danger such that any

force    was     justified,          much    less       the    extent        of    force      actually

used;9 or that Defendant was subject to a duty to retreat which

was violated,       any one of which would provide ample support for

the     jury's    verdict.             That       the        jury    chose         to   accept       the



18 Pa.C.S.A. § 505(b) (2) (ii). Therefore, if the jury determined Defendant
exercised deadly force, he was under no duty to retreat if he was standing in
the doorway of his trailer at the time, but, if in the yard outside the
trailer, a duty to retreat existed. See 18 Pa,C,S,A, § 501 (Definitions) (the
term "dwelling" does not include any portion of a yard surrounding a
residence); Commonwealth v. Maltese, 2018 WL 4102814 *3 (Pa s Supe r , 2018),
appeal denied, 2019 WL 1146703 (Pa. 2019).
e Indeed, Defendant effectively concedes that his conduct satisfies the
elements of the offense of which he was convicted, but claims he was
justified in his actions, a claim the jury was well within its prerogative to
disbelieve and reject,
Q The Commonwealth can negate a self-defense claim by proving the defendant
"used more force than reasonably necessary to protect against death or

                                             [FN-7-19]
                                                  25




                                                                                                            P237 -
Commonwealth's        version      of      what      occurred     and       to                 reject

Defendant's         claim    of    self-defense           does   not        shock                     our

conscience.   10


                                       CONCLUSION

     In accordance with the              foregoing,       it was appropriate and

necessary to charge          the jury on the elements              of    self-defense

applicable     to    the    use   of    both     deadly    and   non-deadly                    force,

Defendant was properly sentenced in accordance with the deadly

weapon used enhancement, and the jury's verdict was not against

the weight of the evidence.

                                         BY 'rHE COURT:




                                                                                   P.J .


                                                                        r•            ......
                                                                                      =
                                                                        ;.-�o
                                                                        ·-·,>        ,
                                                                                     '"Cl
                                                                                                   �Tl
                                                                           .:;:)     :0
                                                                                                  I� .. -.
                                                                                                  I
                                                                                     _J
                                                                          :.-:,
                                                                              .                  .,_,:--,

                                                                                     n           l !             I
                                                                                                 r-·-..___--,......
                                                                             --
                                                                          ._..,
                                                                                     --..
                                                                          ·- <       0
                                                                                     co




serious bodily injury." Commonwealth v, Truong, 36 A,3d 592, 599 (Pa.Super.
2012) (en bane), appeal denied, 57 A.3d 70 {l?a. 2012),
10 In arguing that the verdict was against the weight of the evidence,
Defendant's argument is premised upon weighing only the evidence favorable to
Defendant,   rather  than   balancing   this    against the  weight   of  the
Commonwealth's evidence, as required by our case law.

                                         (FN-7-19)
                                            26




                                                                                                                      P238 -